Citation Nr: 0632307	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
September 1982, and again from October 2001 to August 2002.  
He had service with the Army Reserves in 1989 and 1990.   

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2005.  This matter was 
originally on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection with a 10 
percent disability rating for degenerative disc disease of 
the lumbar spine.  The veteran has appealed the issue of 
entitlement to a higher initial evaluation.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In January 2004, the RO 
increased the disability rating to 20 percent.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, despite the 
increase to 20 percent, the issue remains before the Board.

In April 2005, the veteran testified before the undersigned 
at a Travel Board hearing held at the Wichita RO.  A 
transcript of this proceeding has been associated with the 
veteran's claims file.

The Board notes that the veteran underwent lumbar spine 
surgery on February 16, 2006.  The issue of whether the 
veteran is entitled to disability benefits pursuant to 38 
C.F.R. § 4.30 based on the need for convalescence following 
surgery is REFERRED to the RO for initial action.  



FINDINGS OF FACT

1.  For the period prior to February 16, 2006, the veteran's 
degenerative disc disease of the lumbar spine was manifested 
by subjective complaints of pain with radiation into the left 
lower extremity, productive of no more than moderate 
limitation of motion with full neurovascular function.     

2.  As of February 16, 2006, the veteran's degenerative disc 
disease of the lumbar spine was manifested by bulging of the 
L4-S1 disks, severe lumbar lordosis, and  pain and 
paresthesias over the L5 and S1 dermatomes of the left lower 
extremity and in nonspecific dermatomal pattern to the right 
lower extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).

2.  As of February 16, 2006, a separate 10 percent 
evaluation, but no higher, is assigned for left L5 neuropathy 
and radiculopathy, left lower extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the November 2005 Remand, the veteran was 
scheduled and underwent a VA orthopedic and neurological 
examination and the RO obtained an opinion on the nature and 
severity of his service-connected low back disorder.  As 
required by the Remand, the examiner commented on the 
frequency of incapacitating episodes experienced by the 
veteran and the neurological manifestations extending into 
his left lower extremity.  In addition, the RO attempted to 
obtain all medical records identified by the veteran.  
Because of the foregoing, the Board finds that there has been 
substantial compliance with the Board's November 2005 Remand.  
See Dyment v. West, 13 Vet. App. 141 (1999).

I. Disability evaluations generally

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In a claim for 
a greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  Rather, it is the Board's responsibility to evaluate 
all the medical evidence and determine the appropriate rating 
that would compensate the veteran for impairment in earning 
capacity, functional impairment, etc. 38 C.F.R. §§ 4.2, 4.6.

II. Lumbar Spine Disorder

During an April 2005 Travel Board hearing, the veteran 
asserted that he has sciatic pain, with pain and numbness 
radiating into the left lower extremity.  The veteran 
reported that his low back problems cause him one or two 
incapacitating episodes per month, each lasting one to four 
days.  He estimated that he spent approximately 12 weeks out 
of the year on bed rest. 

The veteran injured his back during active duty training.  
The disability is currently evaluated at 20 percent since 
August 11, 2002.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  


The RO considered all these changes in adjudicating the 
veteran's claim.  The old and new rating criteria were 
provided to the veteran and his representative in the January 
2004 statement of the case (SOC).  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 23, 2002, Diagnostic Code 5293 for IVDS 
provided a 20 percent evaluation for IVDS productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is warranted for a case of severe impairment with 
recurring attacks, with intermittent relief.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

The July 2003 VA medical examination report indicated that 
the veteran experiences no functional limitations as a result 
of disc disease.  The examiner reported: "The veteran has no 
referred pain during the exam.  He is able to perform a 
minimum of five repetitive deep knee bends without complaints 
of pain or unsteadiness in posture.  He is able to perform 
toe/heel and heel-to-toe walking without a limp or complaints 
of pain."  The examiner also found the veteran's motor 
examination intact (DTR grossly intact), muscle strength 5/5 
bilaterally, and Lasegue's sign negative for pain or spasm.  
The examiner failed to find objective evidence of painful 
motion, spasm, weakness, and tenderness.

In a February 28, 2006, private medical examination report 
following back surgery on February 16, 2006, the veteran was 
given a detailed physical.  The examiner noted:

Patient is seen in the office today for a 
recheck.  Diskogram performed at L4-5-S1 
was negative at L3-4, positive L4-5, and 
attempted at L5-S1 but unsuccessful due 
to a combination of factors including 
osteophytic spurring and a degree of disk 
space narrowing...Hip and knee flexors and 
extensors are +5/5 in strength 
bilaterally.  There is positive straight-
leg raising to 80 degrees with positive 
Lasegue's bilaterally.  No atrophy is 
present to the lower extremities.  The 
deep tendon reflexes are +1/4 bilaterally 
with patella and +2/4 bilateral achilles.  
He heel and toe walks satisfactorily.  
Dorsi and plantar flexion strength is 
+5/5 bilaterally.  Pain and paresthesias 
are noted over the L5 and S1 dermatomes 
of the left lower extremity and in 
nonspecific dermatomal pattern to the 
right lower extremity with sensation 
testing.  Full neurovascular function is 
intact to the bilateral lower extremities 
with the exception of the above mentioned 
paresthesias.  He has negative Patrick 
Fabere to the bilateral lower 
extremities.

The April 2006 VA examination report indicated Degenerative 
Disk Disease with bulging of L4-S1 disks and left L5 
neuropathy and radiculopathy left lower extremity.  Imaging 
study results revealed very mild disc degeneration involving 
the lower lumbar spine, as well as minimal osteoarthritic 
disease.  The examiner found that Lasegue's sign was negative 
and that range of motion testing was normal.  The examiner 
reported mild tenderness of the lumbar sacrospinalis on the 
left.  The examiner also noted that the total number of days 
for incapacitating episodes was five days.

Under the old criteria a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5293.  At no point in the 
record does the objective medical evidence reveal that the 
veteran experiences severe recurring attacks.  While the 
veteran claims that he experiences severe symptomatology, the 
medical evidence of record indicates full neurovascular 
function with the exception of pain and paresthesias over the 
L5 and S1 dermatomes of the left lower extremity and in 
nonspecific dermatomal pattern to the right lower extremity.  
In the April 2006 VA medical examination report, the examiner 
stated that the effect of this disorder on the veteran's 
occupational activities was significant.  The examiner 
described the effects of the disorder on every day activities 
as mild to moderate depending on the activity.  Consequently, 
a rating in excess of 20 percent for the rating criteria in 
effect for IVDS prior to September 23, 2002, is not 
warranted.   

A rating in excess of 20 percent is also not warranted for 
the IVDS rating criteria in effect from September 23, 2002, 
to September 26, 2003, and from September 26, 2003, to the 
present when evaluated under incapacitating episodes.  The 
revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
(effective September 23, 2002), for rating intervertebral 
disc syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).


With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

The veteran's reported "incapacitating episodes" do not 
meet the definition in the revised criteria, which describes 
an incapacitating episode as being a period of acute signs 
and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by 
a physician.  In light of the fact that there is no 
information in the veteran's medical records to corroborate 
that the veteran was ever prescribed bed rest for his back 
condition by a treating physician, he cannot be given a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002) for incapacitating 
episodes, nor can the veteran be given a compensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003) for incapacitating episodes.  

While the April 2006 VA medical examination report indicated 
that the veteran had five days of incapacitating episodes, it 
is unclear how the examiner came to that conclusion.  As 
stated above, for purposes of evaluations under 5293 and 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Without objective evidence showing that the 
veteran was ever prescribed bed rest and treated by a 
physician in the veteran's claims file, the Board cannot find 
that the veteran experienced incapacitating episodes under 
the new criteria.  The fact that the veteran voluntarily 
takes bed rest to alleviate incapacitating symptomatology 
does not comply with the requirement that such bed rest must 
be prescribed by a physician.     

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The medical evidence of record indicates that at no point in 
time does the veteran's orthopedic symptomatology warrant a 
rating in excess of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

Range of motion testing at the July 2003 VA examination found 
lumbar flexion at 40 degrees with complaints of pain at 30 
degrees.  The 2003 examination indicated backward extension 
to 30 degrees with pain at 13 degrees; left lateral flexion 
at 28 degrees and right lateral flexion at 21 degrees with 
pain at 15 degrees; and left and right rotation was at 30 
degrees.  The examiner at the 2003 examination found no 
objective evidence of painful motion, spasm, weakness, and 
tenderness.    

Range of motion testing at the April 2006 VA examination 
indicated flexion at 90 degrees (with pain at 80 degrees and 
ending at 70 degrees).  The 2006 examination also indicated 
extension at 35 degrees; left lateral flexion at 30 degrees 
(with pain beginning at 22 degrees and ending at 8 degrees), 
and right lateral flexion at 35 degrees; and left and right 
rotation at 35 degrees respectively.  The examiner at the 
2006 examination found no additional limitation of motion on 
repetitive use of the joints due to pain, fatigue, weakness, 
or lack of endurance.  The examiner did indicate tenderness 
of the lumbar sacrospinalis left and severe lumbar lordosis.

A review of the competent medical evidence fails to establish 
the criteria consistent with the next-higher 40 percent 
rating under the provisions of new general criteria in effect 
after September 26, 2003.  In light of the fact that range of 
motion testing in July 2003 and April 2006 failed to indicate 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or ankylosis, a rating in excess of 20 percent under the 
general criteria after September 26, 2003, is not warranted.  
The Board notes that a 20 percent rating is applicable under 
this code because the July 2003 examination indicated that 
forward flexion of the thoracolumbar spine was greater than 
30 degrees but not greater than 60 degrees.  In addition, a 
20 percent disability rating is warranted because the April 
2006 examination diagnosed severe lumbar lordosis.      

VA could also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2006).  The emphasis here is on the word "objective."  

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Although the veteran complained of neurological symptoms 
(i.e., weakness of the lower extremities, radiating pain, 
etc.), the July 2003 VA examination failed to indicate 
significant neurological abnormalities.  The April 2006 VA 
examination report shows mild sensory impairment including 
degenerative disk disease with bulging of L4-S1 disks and 
left L5 neuropathy and radiculopathy left lower extremity.  
The examiner noted that left L5 neuropathy and radiculopathy 
left lower extremity was first shown on a February 16, 2006, 
Discogram.  The follow-up note of February 28, 2006, showed 
diagnoses of radiculopathy and neuropathy of both lower 
extremities.

Based on the medical evidence showing pain and paresthesias 
over the L5 and S1 dermatomes of the left lower extremity, 
the Board concludes a separate 10 percent rating can be 
assigned for mild impairment of the sciatic nerve.  The 
rating can only be for mild impairment, since the only 
abnormality shown is sensory.  Accordingly, the Board grants 
a 10 percent rating for radiculopathy and neuropathy of the 
left lower extremity effective February 16, 2006.  This is 
the earliest date as of which the medical evidence shows 
objective manifestations of neurological symptoms in the left 
lower extremity.  As described in more detail above, despite 
the veteran's complaints, the prior medical evidence, 
primarily the 2003 VA examination report, did not show any 
neurological abnormalities.               

However, the Board concludes a separate rating is not 
warranted for the right lower extremity.  While the February 
28, 2006, impression indicated low back pain with 
radiculopathy and neuropathy of the lower extremities, the 
objective findings were generalized and in a nonspecific 
dermatomal pattern for the right lower extremity.  Since such 
findings are insufficient to conclude there is objective 
evidence of actual neurological manifestations concerning the 
right lower extremity, a separate rating cannot be assigned 
at this time. 

Since the neurological manifestations of the veteran's lumbar 
spine disorder warrant a 10 percent disability rating and the 
orthopedic manifestations warrant a 20 percent rating under 
the general rating formula, when rated together the veteran 
would receive a 30 percent rating under the general rating 
criteria as of February 16, 2006.  Since rating the 
orthopedic and neurological manifestations separately results 
in a higher rating than rating the disc disease under DC 
5243, this is more advantageous to the veteran.  

The Board has also considered whether rating the veteran's 
back disorder under any of the other potentially applicable 
diagnostic code would result in a higher rating.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent rating 
under the provisions of DC 5292 prior to September 26, 2003.  
Under Diagnostic Code 5292, dealing with limitation of lumbar 
motion, a 40 percent evaluation was applicable with severe 
limitation of lumbar motion.  

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

The definition of normal range of lumbar spine motion under 
the new rating formula is described in detail above. The 
range of motion measurements taken in July 2003 did not 
denote severe lumbar limitation of motion.  That is, he had 
50 degrees of limitation of motion with forward flexion and 
no limitation with extension.  He also had 2 degrees 
limitation of motion for left lateral flexion and 9 degrees 
limitation of motion for right lateral flexion.  Left and 
right lateral rotation testing indicated no limitation of 
motion.  These findings showed moderate limitations, at best.  
Moreover, the April 2006 VA examination report also did not 
indicate severe limitation of motion.  Range of motion 
testing indicated that he had 10 degrees of limitation of 
motion with forward flexion and no limitation with extension.  
He also had 8 degrees limitation of motion for left lateral 
flexion and no limitation of motion for right lateral 
flexion.  Left and right lateral rotation testing indicated 
no limitation of motion.  In the absence of demonstrably 
severe lumbar limitation of motion, a 40 percent evaluation 
under Diagnostic Code 5292 is not warranted. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003).  

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would result in a rating of 10 percent 
for the neurological manifestations of the veteran's 
disability and a 20 percent rating for the veteran's 
orthopedic manifestations, as of February 16, 2006.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006); See 
also  38 C.F.R. § 4.25.  No other applicable provision new 
or old would result in a higher rating for the reasons 
detailed above.  

III. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated January 2006 and March 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although these letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran, most recently in May 2006. The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The January 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

As discussed above, the Board has assigned a separate rating 
of 10 percent for the neurological manifestations from the 
lumbar spine disorder from February 16, 2006.  That is the 
first date as of which objective evidence is shown of 
neurological abnormality.  Although the Board is assigning 
this effective date in the first instance, the veteran is not 
prejudiced for several reasons.  First the overall result is 
increased disability compensation payments to him.  Second, 
he was advised in a March 2006 letter of how the VA assigns 
effective dates and had an opportunity to submit information 
and evidence on this point.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in July 2003 and 
April 2006.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The 
veteran has not reported receiving any recent treatment 
specifically related to his claim, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The April 2006 
VA examination report is thorough and adequate upon which to 
base a decision.

The Board notes that the veteran's accredited representative 
contends that the April 2006 examination did not comply with 
the November 2005 Board Remand because he was examined by a 
nurse practitioner and not a specialist.  However, the 
November 2005 Board Remand stated: "the veteran should be 
scheduled for VA orthopedic and neurological examination to 
determine the nature and severity of any symptomatology due 
to his service-connected low back disorder."  Nowhere in the 
Remand does the Board instruct the RO that the veteran must 
be examined by a orthopedic or neurological specialist.  The 
April 2006 VA examination complied with the 2005 Remand 
because the veteran was given an adequate orthopedic and 
neurologic examination containing all findings necessary to 
rate his disability.  While the April 2006 examination was 
signed by a nurse practitioner, the medical examination 
report was also signed by a VA staff physician.  
Consequently, the veteran's contentions lack merit, and the 
Board finds the examination adequate for rating purposes. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine is denied.

Entitlement to a separate 10 percent evaluation for left L5 
neuropathy and radiculopathy, left lower extremity, is 
granted as of February 16, 2006, subject to the applicable 
law governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
  



 Department of Veterans Affairs


